    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 1 of 18

                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
BLESSING ANANTI, TX State Bar No. 24098944
Attorney for Plaintiff                                        July 22, 2020
                                                                      
Pro Hac Vice Motion Forthcoming                       David J. Bradley, Clerk of Court
LAW OFFICE OF BLESSING ANANTI, PLLC.
12222 Merit Drive, Suite 120
Dallas, TX 75251
Telephone: (972) 725-4115
Facsimile: (214) 609-1434
Email:    blessing@prosperitylawfirm.com



                        UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF TEXAS

                                         CAUSE NO.:
YEMI AKINOLA,                            COMPLAINT
                                         CIVIL ACTION
           Plaintiff,
                                         COMPLAINT FOR VIOLATIONS
     v.                                  OF:

UNITED STATES DEPARTMENT OF                (1) TITLE VII OF THE CIVIL
VETERANS AFFAIRS                               RIGHTS ACT OF 1964;
810 Vermont Ave. NW Washington, DC         (2) TEXAS LABOR CODE;
20420; and
                                         [JURY TRIAL DEMANDED]
ROBERT WILKIE, in his official
capacity as Secretary of the United
States Department of Veterans Affairs,
810 Vermont Ave. NW Washington, DC
20420,
             Defendants.




                                    1
                 COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 2 of 18




TO THE HONORABLE JUDGE OF SAID COURT:
      Plaintiff, Yemi Akinola, 3934 Calgary Circle, Missouri City, Texas 77459,
alleges as follows:
                       I.   NATURE OF THE ACTION
      1.      This is an action for relief from employment discrimination in
violation of Title VII of the Civil Rights Act of 1964, as amended (“Title VII”),
and the Texas Labor Code.
      2.      Plaintiff, Yemi Akinola (“Plaintiff”) alleges that Janice Boatner,
Plaintiff’s First-Line Supervisor (“Boatner”), Cynthia Andrus, Nurse Manager
(“Andrus”) and Laura Marsh, Mental Health Care Line Executive (“Marsh”) were
at all times relevant to this claim agents of Defendant, Department of Veteran
Affairs, ( “Defendant”).
      3.      Plaintiff further alleges that Defendant, through their agents,
unlawfully discriminated against and harassed Plaintiff on the basis of Plaintiff’s
participation in protected activity, and ultimately, retaliated against Plaintiff, which
created a hostile work environment.
      4.      Plaintiff seeks injunctive and declaratory relief, compensatory
damages, punitive damages, liquidated damages, and reasonable attorneys’ fees
and costs as remedies for Defendant’s violations.
                              II.   THE PARTIES
      5.      Plaintiff, Yemi Akinola has been a Registered Nurse for more than 15
years. Plaintiff began working for the Defendant in 2014.
      6.      At all times relevant herein, the Defendant had at least fifteen
employees, and was therefore an “employer” within the meaning of Title VII.
      7.      Defendant, was also an “employer” within the meaning of the Texas
Labor Code.
      8.      At all times relevant herein, Plaintiff was working as a Staff Nurse at



                                          2
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 3 of 18




the geriatric mental health floor of the Michael E. DeBakey Veteran Affairs Medical
Center.
       9.      Defendant is liable for the acts of their agents and employees as set forth
below.
       10.     Plaintiff is informed and believes and thereon alleges that at all times
relevant herein, Boatner, Andrus, and Marsh were responsible in some manner for
the occurrences and injuries alleged in this complaint.
                     III.   JURISDICTION AND VENUE
       11.     This Court has jurisdiction of Plaintiff’s federal law claims pursuant
to 28 U.S.C. § 1331, as this case involves questions of federal law.
       12.     This Court has supplemental jurisdiction over the related state law
claims pursuant to 28 U.S.C. § 1367(a) because those claims form part of the same
case or controversy under Article III of the United States Constitution. Plaintiff’s
state law claims share all common operative facts with the federal law claims, and
the parties are identical. Resolving Plaintiff’s federal and state claims in a single
action serves the interests of judicial economy, convenience, consistency, and
fairness to the parties.
       13.     Venue is proper in, and Defendant is subject to the personal
jurisdiction of, this Court because Defendant maintain facilities and business
operations in this District, and all or most of the events giving rise to this action
occurred in this District. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).


         IV.   EXHAUSTION OF ADMINISTRATIVE REMEDIES
       14.     On or around October 10, 2017 Plaintiff contacted the Defendant’s
EEO Counselor regarding the acts set forth in this compliant.
       15.     Informal counseling was concluded by the Department Of Veterans
Affairs Office Of Resolution Management on January 4, 2018.


                                           3
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 4 of 18




      16.    On or around January 9, 2018, the Department Of Veterans Affairs
Office Of Resolution Management issued the Plaintiff Notice Of Right To File A
Discrimination Complaint.
      17.    Plaintiff timely filed an EEO complaint of discrimination with the
Department Of Veterans Affairs Office Of Resolution Management on or around
January 18, 2018.
      18.    On or around August 21, 2019 a bench decision was given by the
assigned EEOC Administrative Judge.
      19.    Plaintiff timely filed an appeal to the Administrative Judge’s decision
with the EEOC's Office of Federal Operations on September 26, 2019. More than
180 days have elapsed since filing the appeal, and no decision has been rendered.
      20.    Plaintiff has timely filed this action and has complied with all
administrative prerequisites to bring this lawsuit.
                       V.   FACTUAL ALLEGATIONS
      21.    At all times material to this action, Plaintiff was employed by
Defendant at Michael E. DeBakey Veteran Affairs Medical Center in Houston,
Texas working on the geriatric mental health floor.
      22.    As part of Plaintiff’s job, Plaintiff duties included supervising patient
care, acting as the charge nurse for the unit, administering medication, and
preparing and approving discharges of patients. When in the role of charge nurse,
Plaintiff would be responsible for the other register nurses and the certified nursing
assistants’ working.
      23.    Plaintiff was initially hired by Defendant as a Staff Nurse in 2014.
Plaintiff had worked at Nursing Unit (“NU”) 6F for more than five years.
      24.     In or around April of 2017, Plaintiff was removed from patient care
by Boatner and later wrongfully terminated because of an incident on NU 6F with
patient care that was falsely attributed to the Plaintiff.


                                          4
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 5 of 18




         25.   Plaintiff filed an EEO complaint for the wrongful termination and it
was settled in August of 2017. Plaintiff was readmitted to NU 6F in September of
2017.
         26.   Upon Plaintiff’s return to NU 6F, Plaintiff began experiencing
harassment from supervisors and co-workers, resulting in a hostile work
environment. At the time of return Plaintiff’s first-line supervisor was Janie
Boatner.
         27.   Plaintiff was subjected to an ongoing hostile work environment from
the time of Plaintiff’s return until August 01, 2018 when Plaintiff was temporarily
assigned to a new unit and ultimately transferred.
         28.   On or around September 4, 2017, a NU 6F housekeeper, David Holt
(“Holt”), stated to Plaintiff, in front of Emmanuel Ekhator, another coworker, that
Holt was told that Plaintiff was accused of abusing a patient and that Plaintiff was
only readmitted because Plaintiff had money to pay for a private attorney.
         29.   Plaintiff immediately reported the incident with Holt to the
Administrative Nursing Officer of the Day (“ANOD”), Adonis Brown (“Brown”),
and Victor Morah (“Morah”), the NU 6A Nurse Manager. Management took no
actions against Holt.
         30.   Due to growing discomfort in NU 6F, Plaintiff, in a memorandum,
sent a unit transfer request to Boatner and Andrus. Plaintiff was informed by
Boatner that Plaintiff would be transferred once there was a job opening.
         31.   On or around October 8th of 2017, Holt approached Plaintiff in front
of other coworkers and said, “Oh let me get out of here before you drag me on the
floor like you did that patient.” Plaintiff prepared a Report of Contact (“ROC”)
about the incident. Mr. Holt was eventually reprimanded and transferred from the
floor.
         32.   Once again, Plaintiff reached out to Andrus to inquire about


                                          5
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 6 of 18




transferring to another unit. Plaintiff’s request was ultimately denied by Andrus
and Boatner.
      33.      In addition, in October 2017, Plaintiff applied for a Registered Nurse
position in the Prime Care Line unit. Plaintiff never heard back from the VA about
Plaintiff’s application.
      34.      During this period of time, Emmanuel Ekhator (“Ekhator”) and Diana
Toca (“Toca”), VA Registered Nurses, were transferred to new units based on
problems they experienced with coworkers. Toca transferring from NU 6F to the
substance abuse unit and Ekhator transferring from NU 6A to NU 6D
      35.      On or around November 19, 2017, Plaintiff was assigned a one-on-
one patient. Due to safety issues such as a heightened risk of fall or of aggressive
behavior, one-on-one patients must be supervised at all times.
      36.      Plaintiff’s one-on-one patient was assigned to Erika Miller (“Miller”),
NU 6F Assistant Nurse Manager, while Plaintiff took Plaintiff’s 30-minute lunch
break. Upon Plaintiff’s return to the unit from lunch, Plaintiff found the one-on-
one patient unsupervised and in a standing position. Seeing that the one-on-one
patient was about to suffer a fall, which could cause serious injuries, Plaintiff ran
and caught the patient.
      37.      Miller was required to inform her location to the charge nurse, Hari,
and assign another nurse to keep a watch on the patient.
      38.      Plaintiff asked the charge nurse at the time, Sunitha Hari (“Hari”),
about Miller’s whereabouts but Hari was not aware.
      39.      Miller broke several safety rules of the hospital by leaving a one-on-
one patient unattended and by not informing the charge nurse of her location.
Miller’s behavior could have caused a serious accident with a patient of a
heightened risk. Due to the risk associated with Miller’s absence, Plaintiff reported
the incident to Boatner.


                                          6
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 7 of 18




      40.      Boatner investigated the incident by obtaining a ROC from all parties
involved; Plaintiff, Hari, Miller, and Adrienne Alexander (“Alexander”), the unit
secretary.
      41.      When Plaintiff gave a ROC to Boatner, Miller had not yet returned to
the unit. It was upon Miller’s later return, that Alexander, Miller’s friend, reported
to Miller that Plaintiff reported Miller to Boatner. This angered Miller who
requested to speak with Plaintiff along with Alexander in a separate patient room.
      42.      Plaintiff followed Alexander and Miller to the room where Miller
began chastising Plaintiff for contacting Boatner. Miller stated that Miller had been
working in the unit longer than Plaintiff and therefore Plaintiff had no right to
report. Alexander, while pointing fingers in Plaintiff’s face and using profanity,
echoed Miller’s statements and told Plaintiff that what Plaintiff did was not
protocol.
      43.      Plaintiff reported Alexander for Alexander’s profanity towards
Plaintiff to Boatner and Andurs in an emailed ROC, but no actions were taken.
      44.      No actions were also taken regarding Miller abandoning the one-on-
one patient.
      45.      On or around November 29, 2017, Plaintiff found an ROC written
about Plaintiff by Alexander, left in the unit printer. This printer is used by
everyone within the unit.
      46.      The ROC made disparaging remarks about Plaintiff’s ability to be a
team player, and about Plaintiff having displaced anger issues. The ROC was left
out for public viewing. Plaintiff reported this to Boatner but received no response.
      47.      In December of 2017 Plaintiff requested FMLA in order to take care
of Plaintiff’s young son, who was sick.
      48.      In January of 2018 Plaintiff requested FMLA to care for an asthma
attack Plaintiff suffered on the job due to the use of cleaning products.


                                          7
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 8 of 18




      49.    Both request were denied by Boatner despite Plaintiff qualifying for
FMLA and properly entering Plaintiff’s FMLA requests. Plaintiff was marked
AWOL on both occasions.
      50.    On or around May 10, 2018, a nurse from NU 6A, Rhonda Ogagba
(“Ogagba”), was assigned to help during a staff shortage at NU 6F. When a nurse
is transferred from another unit, the transferred nurse is not allowed to work on the
“first patient admission” according to a VA policy.
      51.    When Ogagba arrived at NU 6F, Hari had already worked on the first
patient admission and Plaintiff was working on a second patient admission. Thus,
Ogagba was requested to work on the third patient admission. Ogagba however,
misunderstood the NU 6F schedule and refused to work on the patient admission
alleging Ogagba could not work on a first patient admission.
      52.    Despite all the discussion and explanations given by Plaintiff and
Hari, Ogagba continued to refuse to work on the patient admission saying that
Ogagba’s supervisor, Morah, instructed that Ogagba could not work on a first
admission.
      53.    Ogagba then phoned Morah, NU 6A Nurse Manager, alleged that
Plaintiff was breaking the rules by giving Ogagba the first admission, which was
not accurate. When Plaintiff tried to explain that Ogagba was not working on a first
admission, Morah became verbally aggressive and hung up the phone.
      54.    Plaintiff subsequently called Michelle Batiste (“Batiste”), Nurse
Manager of NU 6D, who was the shift supervisor, and explained the impasse.
Batiste finally was able to convince Ogagba to work on the admission of the
patient who had been waiting in the ER.
      55.    Plaintiff wrote a ROC about the incident and forwarded it to Boatner,
Andrus and Marsh. Marsh stated that a fact finding was conducted concerning this
incident and no evidence was found that Morah yelled at Plaintiff.


                                        8
                  COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 9 of 18




       56.    Boatner, Plaintiff’s first line supervisor, did not become aware of this
event until on June 29, 2018 when Boatner was responding to the affidavit served
by the EEO investigator. This was due to what Boatner called an “oversight.”
       57.    However, once aware of the situation, Boatner quickly concluded that
fault was on Plaintiff. Boatner stated that Plaintiff “difficulty communicating
effectively and working together as a ‘team player’ with most of the staff on
NU6F.”
       58.    On or around May 28, 2018 , Plaintiff assigned Najee Aleem
(“Aleem”), a nurse assistant, to work on five patients’ vitals.
       59.    Aleem was required to monitor the patients’ vital signs. Aleem
became upset and refused to do the job assigned by Plaintiff.
       60.    Plaintiff reported Aleem’s refusal to ANOD. Plaintiff and another
nurse, Rochel, worked on the patients’ vital signs.
       61.    Later that day, Plaintiff noticed that Aleem left Aleem’s post of
monitoring high risk patients at the “day room.” No one was left to cover the
patient monitoring position. Plaintiff walked to Aleem, who was in the hallway
outside the dayroom, to request Aleem return to Aleem’s post since there was no
one monitoring patients who could get injured if left unmonitored.
       62.    Aleem aggressively replied that Plaintiff was not Aleem’s boss and
should not be telling Aleem what to do.
       63.    Plaintiff called Boatner, who was at home on call. Plaintiff reported
Aleem’s insubordination earlier and at the hallway. Plaintiff was very frustrated
with Aleem’s behavior, by refusing to do the job with patients that were assigned
to him. Boatner requested to speak with Aleem. On the phone with Boatner, Aleem
called Plaintiff a liar.
       64.    Boatner stated that Boatner gave a verbal warning to Aleem for
calling Plaintiff a liar and explained to Aleem that his behavior was unprofessional.


                                          9
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 10 of 18




Boatner did not however reprimand Aleem for Aleem’s refusal regarding patient
care.
        65.   Boater later inferred that Plaintiff was to blame in this event since the
witness, Livina Luxton (“Luxton”), formerly Ifeoma Ukwamedua, stated that
Plaintiff’s behavior towards Aleem that day was “unprofessional”.
        66.   Boatner disregarded the fact that Luxton was unaware that Aleem had
already refused a work assignment given by Plaintiff earlier that day when Boatner
wrote about the ‘aggressive “behavior of Plaintiff.
        67.   Boatner also used a ROC by Relindis Ndofor (“Ndofor”) against
Plaintiff dated May 1, 2018 to cast the blame on Plaintiff concerning an incident
completely unrelated to the nature of this event with Aleem regarding patient care.
Ndofor complains that Plaintiff pushed Ndofor’s objects from one computer to
another without Ndofor’s permission.
        68.   Boatner was lenient with the serious behavior displayed by Aleem
refusing work assignments by a registered nurse, which can put in jeopardy patient
care, and indirectly agrees with Aleem that Plaintiff is lying or exaggerating when
Plaintiff complained against Aleem who refused to do Aleem’s job and left the day
room when there is no one to cover for Aleem’s break. Aleem ultimately got a slap
on the wrist by Boatner while Plaintiff was portrayed as the harasser for moving a
nurse shifting report from one desk to another.
        69.   On or around July 11, 2018 Boatner gave Plaintiff her Board of
Nursing letter review in a public area, when Boatner was supposed to exercise
discretion concerning the sensitive nature of this document.
        70.   On or around July 28, 2018 Plaintiff was assigned to review the last
round board in the evening to make sure the patients were safe. Nurse rounding is
the procedure of visiting the patients to ask questions and to check their wellbeing.
        71.   Nurse assistants usually do the regular rounds, but the nurses review


                                         10
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 11 of 18




the information the nurse assistants bring in after the nurse assistants visit the
patients that were entered in the “round board.”
         72.   Plaintiff was supposed to review the 7:30 pm round board. Plaintiff’s
shift was scheduled to end at 8:00pm. Thus, reviewing the round board was the last
work Plaintiff was assigned to perform that day.
         73.   The nursing assistant, Aleem was assigned to do the patient round and
enter the information in the round board, between 6:30 and 7:30 and make
available the board to the nurse, Plaintiff, to review at 7:30pm. At 7:30pm, Plaintiff
found Aleem and requested the board to finish Plaintiff’s assignment. Plaintiff
requested the board but Aleem told Plaintiff that Aleem was still writing on the
board.
         74.   After 10 or 15 minutes later, Plaintiff returned and inquired whether
Aleem was finished with the board. Aleem was still working on the board. The
other RNs had their round reports ready. Plaintiff was the third nurse in the floor.
When it was 7:50pm, Plaintiff noticed that Aleem was no longer working on the
round board, so Plaintiff went to the dayroom, to get the board and review it in
order to end Plaintiff’s day shift. The board was on the desk.
         75.   Plaintiff asked Aleem whether Aleem was done with the board, and
Aleem replied in a sarcastic tone “as you can see, I’m not writing on it, so, it
means I’m done.”
         76.   When Plaintiff reached out to pick up the board that was left on the
desk close to Aleem, Aleem grabbed Plaintiff’s forearm, squeezed Plaintiff’s hand
and threw Plaintiff’s hand backward. Plaintiff screamed asking Aleem to let
Plaintiff go. Two other coworkers were in the room, Patricia Anyakwu
(“Anyakwu”), Nurising Assistant, and Sebastian Moore (“Moore”), Nursing
Assistant.
         77.   Moore stood up and told Aleem that Aleem was wrong, and should


                                         11
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 12 of 18




stop, not to grab anybody. Plaintiff was in tears and Aleem continued to abuse
Plaintiff verbally saying that Plaintiff was stupid, Plaintiff didn’t know how to act
and by using profanity towards Plaintiff.
      78.    Plaintiff called the VA police. The police spoke to Plaintiff and Aleem
and prepared a “narrative” with the information obtained. Aleem omitted the fact
that Aleem grabbed Plaintiff’s arm. Aleem also omitted this information on
Aleem’s statement to the police.
      79.    Boatner was also contacted after the assault. Plaintiff was seen the VA
Emergency Room for her injuries - right elbow sprain. Plaintiff was also treated for
her elbow sprain by a third-party doctor, at the Concentra Medical Center. Plaintiff
was required to attend several sessions of physical therapy to recover from
Plaintiff’s right elbow sprain caused by the contact with Aleem.
      80.    A no-contact order memorandum was issued by Marsh to Plaintiff on
July 30, 2018 ordering that Plaintiff had no contact with Aleem.
      81.    On about August 1, 2018, Marsh temporarily assigned Plaintiff to the
General Mental Health Clinic.
      82.    A fact finding was conducted by Morah, Nurse Manager of NU 6A,
and Batiste, Nurse Manager of NU 6D as authorized by Marsh, M.D., Mental
Health Care Line Executive.
      83.    Plaintiff received a memorandum concerning the fact finding from
Morah dated August 17, 2018 informing that Plaintiff had to attend a meeting
scheduled for August 23, 2018 to provide information regarding the assault.
      84.    Plaintiff’s attorney at the time, Kevin Lovelace (“Lovelace”)
contacted Marsh, Andrus, Boatner and Morah via email to request the assignment
of a neutral party to conduct the investigation, since Morah was involved in the
investigation of a claim of patient abuse filed by Plaintiff against Aleem in
February 2018 and June 2018. In addition, Morah was involved in another incident


                                        12
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 13 of 18




with Plaintiff, and Morah’s participation in this fact finding constituted a conflict
of interest. Plaintiff’s management never responded to the communication, which
was resent on August 23, August 28 and August 29, 2018.
      85.    Not surprisingly, the conclusion reached by the investigator was that
there was no evidence of assaultive or aggressive behavior from Aleem towards
Plaintiff. The conclusion disregarded the statement of the main witness, Moore,
who clearly stated that Aleem grabbed Plaintiff’s arm. No video camera was ever
reviewed by the investigators in this fact finding, despite request by Plaintiff.
      86.    Plaintiff received a written counseling for an incident that occurred on
July 14, 2018. The incident again involved Najee Aleem who was refusing to
follow the work assignments designed by the Plaintiff. Plaintiff’s work relationship
with Aleem was very poor, with Aleem repeatedly showed insubordination
towards Plaintiff and Boatner as previously discussed continuing to blame Plaintiff
for the incidents with Aleem. This time, Plaintiff was simply venting her
frustration with Aleem to Boatner. Nonetheless, Plaintiff was disciplined with a
written counseling two months later. Boatner alleged that the counseling was
issued that late because of Boatner’s discussions with the Union.




                                         13
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 14 of 18




                            VI.    CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF
              Retaliation/Reprisal (Hostile Work Environment) in Violation of
                Title VII of the Civil Rights Act of 1964, as amended,
                                42 U.S.C. § 2000e-3(a)

       87.    Plaintiff incorporates by reference as if fully set forth herein the
allegations contained in paragraphs 1 through 86, above.
       88.     Section 704(a) of Title VII of the Civil Rights Act of 1964, as
amended, prohibits employers from discriminating against an employee “because
[she] has opposed any practice made an unlawful employment practice by this
subchapter.” 42 U.S.C. § 2000e-3(a).
       89.    Plaintiff was placed back into Unit 6F after filing EEO charges
against Defendant for wrongful termination.
       90.    As a result of Plaintiff’s past EEO activity, Defendant’s agents and
employees took materially adverse actions against Plaintiff, including, but not
limited to, issuing disciplinary warnings; noting unfounded negative remarks on
ROCs regarding Plaintiff; denying Plaintiff FMLA; ignoring Plaintiff’s concerns
regarding actions of Plaintiff’s subordinates; denying Plaintiff’s transfer requests;
and instituting to other employees that Plaintiff was incompetent at job despite
performance.
       91.    Defendant’s adverse actions constituted retaliatory workplace
harassment.
       92.    Plaintiff was subjected to verbal and written conduct, as well as
physical harassment, by Defendant’s agent and employees.
       93.    Defendant’s agent and employee’s conduct was not welcomed by
Plaintiff.



                                          14
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
    Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 15 of 18




      94.    Defendant’s agents’ and employees’ conduct was undertaken because
of Plaintiff’s past EEO activity.
      95.    The conduct was so severe or pervasive that reasonable persons in
Plaintiff’s position would find the work environment to be hostile or abusive.
      96.    Plaintiff believed their work environment to be hostile or abusive as a
result of Defendant’s agent’s and employee’s conduct.
      97.    Defendant’s retaliatory actions were sufficient to deter a reasonable
person from engaging in protected activity under Title VII.
      98.    As a direct, legal and proximate result of Defendant’s retaliation,
Plaintiff has sustained, and will continue to sustain, economic and emotional
injuries, resulting in damages in an amount to be proven at trial.
      99.    Plaintiff is entitled to their reasonable attorneys’ fees and costs of suit.




                         SECOND CLAIM FOR RELIEF
              Retaliation/Reprisal (Hostile Work Environment) in Violation
                            of the Texas Labor Code§ 21

      100. Plaintiff incorporates by reference as if fully set forth herein the
allegations contained in paragraphs 1 through 99, above.
      101. Texas Labor Code makes it unlawful for an employer to “retaliate or
discriminates against a person who, (1) opposes a discriminatory practice; (2)
makes or files a charge; (3) files a complaint; or (4) testifies, assists, or participates
in any manner in an investigation, proceeding, or hearing.”
      102. Plaintiff was placed back into Unit 6F after filing EEO charges
against Defendant for wrongful termination.
      103. As a result of Plaintiff’s past EEO activity, Defendant’s agents and


                                          15
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 16 of 18




employees took materially adverse actions against Plaintiff, including, but not
limited to, issuing disciplinary warnings; noting unfounded negative remarks on
ROCs regarding Plaintiff; denying Plaintiff FMLA; ignoring Plaintiff’s concerns
regarding actions of Plaintiff’s subordinates; denying Plaintiff’s transfer requests;
and instituting to other employees that Plaintiff was incompetent at job despite
performance.
       104. Defendant’s adverse actions constituted retaliatory workplace
harassment.
       105. Plaintiff was subjected to verbal and written conduct, as well as
physical harassment, by Defendant’s agents and employees.
       106. Defendant’s agent and employee’s conduct was not welcomed by
Plaintiff.
       107. Defendant’s agents’ and employees’ conduct was undertaken because
of Plaintiff’s past EEO activity.
       108. The conduct was so severe or pervasive that reasonable persons in
Plaintiff’s position would find the work environment to be hostile or abusive.
       109. Plaintiff believed their work environment to be hostile or abusive as a
result of Defendant’s agent’s and employee’s conduct.
       110. Defendant’s retaliatory actions were sufficient to deter a reasonable
person from engaging in protected activity under Title VII.
       111. As a direct, legal and proximate result of Defendant’s retaliation,
Plaintiff has sustained, and will continue to sustain, economic and emotional
injuries, resulting in damages in an amount to be proven at trial.
       112. Plaintiff is entitled to their reasonable attorneys’ fees and costs of suit.




                                         16
                   COMPLAINT FOR EMPLOYMENT DISCRIMINATION
      Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 17 of 18



                  DECLARATORY RELIEF ALLEGATIONS
       113. A present and actual controversy exists between Plaintiff and
Defendant concerning their rights and respective duties. Plaintiff contends that
Defendant violated Plaintiff’s rights under Title VII, and the Texas Labor Code.
Plaintiff is informed and believes and thereon alleges that the Defendant denies
these allegations. Declaratory relief is therefore necessary and appropriate.
       114. Plaintiff seeks a judicial declaration of the rights and duties of the
respective parties.
                       INJUNCTIVE RELIEF ALLEGATIONS

       115. No plain, adequate, or complete remedy at law is available to Plaintiff
to redress the wrongs addressed herein.
       116. If this Court does not grant the injunctive relief sought herein,
Plaintiff will be irreparably harmed.
                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for relief as follows:
       1.    For a declaration that Defendant’s actions, policies, and practices as
alleged herein are unlawful;
       2.    For compensatory damages for Plaintiff’s emotional pain and
suffering, in an amount to be proven at trial;
       3.    For punitive damages in an amount to be determined at trial;
       4.    For liquidated damages;
       5.    For an order enjoining Defendants from engaging in the unlawful acts
complained of herein;
       6.    For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C.
§ 2000e-5(k), Texas Civil Practice and Remedies Code § 38.001, and other laws;
and
       7.    For such other and further relief as this Court deems just and proper.


                                        17
                      COMPLAINT FOR EMPLOYMENT DISCRIMINATION
     Case 4:20-cv-02582 Document 1 Filed on 07/22/20 in TXSD Page 18 of 18




                            DEMAND FOR JURY TRIAL
       Plaintiff demands a jury trial on all causes of action and claims to which
Plaintiff has a right to a jury trial.

Dated: July 21, 2020                           Respectfully submitted,

                                               Blessing Ananti
                                               LAW OFFICE OF BLESSING
                                               ANANTI, PLLC
                                               Attorney For Plaintiff




                                          By: /S/Blessing O. Ananti
                                                      BLESSING ANANTI




                                         18
                    COMPLAINT FOR EMPLOYMENT DISCRIMINATION
